DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This Office Action is in response to Applicant’s response filed on July 28, 2022.  Claims 1-20 have cancelled.  Claims 21-40 are pending.  The amendment has been entered.

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on July 28, 2022 linking the current application with its parent application Serial number 16/288,738, filed 02/28/2019, now U.S. Patent #11,010,364 
16/288,738 is a continuation of 14/883,517, filed 10/14/2015, now U.S. Patent #10,303,677.

A Terminal Disclaimer filed on July 28, 2022 has been approved and entered.  



Priority 
Application 17/314,439, filed 05/07/2021 is a continuation of 16/288,738, filed 02/28/2019, now U.S. Patent #11/010,364; 16/288,738 is a continuation of 14/883,517, filed 10/14/2015, now U.S. Patent #10,303,677.


Allowable Subject Matter
Claims 21-40 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 21 and 31.
In particular, the closest cited prior art of record in combination fails to teach the claimed limitations.  Therefore, the 35 U.S.C. 103 rejection of claims 21-40 has been withdrawn.  Thus, the specific elements and steps of claims 21-40 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164